03/26/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0562



                                    No. DA 18-0562


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

JEDEDIAH KEITH LARSON,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for an 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including June 2, 2020, within which to prepare, serve, and file its response

brief.




JK                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 26 2020